Citation Nr: 0209313	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-51 818	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to May 19, 1989, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the Houston, Texas, regional office (RO) of the 
Department of Veterans Affairs (VA) which assigned a 50 
percent disability evaluation effective from May 19, 1989.  

The Board granted service connection for PTSD in an October 
1995 decision.  A July 1996 rating decision assigned a 50 
percent evaluation and established an effective date of 
November 1989.  After review, a subsequent rating decision 
determined the effective date to be August 1989.  After 
further review, a September 1996 rating decision established 
the effective date for the award of service connection as May 
19, 1989, the date of receipt of the veteran's request to 
reopen his claim.  The veteran disagreed with the evaluation 
and the effective date.  In September 1997, the RO granted an 
increase in the veteran's disability evaluation for PTSD from 
50 percent to 100 percent, effective from March 21, 1997.  
The RO denied entitlement to an earlier effective date for 
service connection and the veteran appealed this issue.  

In July 1998, the Board denied the veteran's claims of 
entitlement to an effective date prior to May 19, 1989, for 
the grant of service connection for PTSD and entitlement to 
service connection for peripheral neuropathy claimed as 
secondary to Agent Orange exposure.  (The Board remanded the 
issue of whether the 100 percent evaluation assigned to PTSD 
was permanent and in November 1998, the RO established 
permanency.) 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims ("Court" or 
"Veterans Court").  In an Order dated in January 1999, the 
Court granted a Joint Motion to Remand and Partially Stay 
Proceedings, and vacated that part of the Board's July 1998 
decision that denied an earlier effective date for the grant 
of service connection for PTSD.  The Court remanded that 
matter to the Board for consideration of VAOPGCPREC 26-97 
(July 16, 1997).  The Court dismissed the remaining issue as 
the veteran did not wish to pursue it.

In June 1999 the Board issued a decision denying an effective 
date prior to May 19, 1989, for the grant of service 
connection for PTSD.  The veteran appealed the Board's June 
1999 decision to the Veterans Court, and in August 2000 the 
Court affirmed the Board's decision.  The veteran 
subsequently perfected an appeal to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  In 
December 2001, the Federal Circuit vacated the Veterans Court 
decision and remanded the case for further proceedings 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

By a January 2002 Order, the Veterans Court vacated the June 
1999 Board decision and remanded the matter to the Board for 
readjudication of the claim with consideration of the VCAA.  
The Court noted that, if the circumstances warranted, the 
Board should remand the claim to the RO for further 
development.  

During the veteran's April 1998 videoconference hearing, he 
raised a claim of entitlement to an effective date prior to 
March 21, 1997, for the assignment of a 100 percent 
evaluation for PTSD.  This matter is referred to the RO for 
consideration and any appropriate action.  


FINDINGS OF FACT

1.  In final decisions dated November 14, 1986, and February 
12, 1988, the Board denied service connection for PTSD.

2.  On May 19, 1989, the RO first received correspondence in 
which the veteran requested that his claim of service 
connection for PTSD be reopened; this is the date that was 
subsequently assigned as the effective date for a grant of 
service connection and award of compensation for PTSD.

3.  The RO was not in receipt or possession of any evidence 
between February 12, 1988 and May 19, 1989 that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on PTSD.

4.  The veteran did not meet the eligibility criteria for 
service connection for PTSD on April 11, 1980.


CONCLUSION OF LAW

The criteria for an effective date prior to May 19, 1989, for 
the grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 501, 5107, 5110(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001); VAOPGCPREC 26-97 (July 16, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active military service from August 1969 to 
March 1971, which included one year and 18 days of foreign 
service.  The veteran's DD 214 reflects that his military 
occupational specialty was Light Weapons Infantry Crewman.  
His service personnel records indicate that he served in 
Vietnam as a light weapons infantryman from March 26, 1970, 
to June 20, 1970, and as a supply clerk from June 20, 1970, 
until late March 1971.  

The veteran's service medical records reflect that he 
received medical attention on numerous occasions while he was 
stationed in Vietnam and that he neither complained of nor 
was noted to have any psychiatric symptoms.  The veteran was 
seen on May 4, 1970, for a complaint of occasional double 
vision.  On June 3, 1970, he was found qualified for limited 
duty and assigned a profile based on left esotropia with 
frequent diplopia with the instruction that he should not be 
firing weapons except on a range and that he should be 
assigned no tasks requiring critical depth perception.  When 
he was seen on June 4, 1970, it was noted that he should not 
be performing field duty with diplopia and that a limited 
profile had been given.  A record entry of July 23, 1970, 
notes that the veteran had had diplopia since a track hit in 
Cambodia seven weeks earlier.  In September 1970 he 
complained of headaches with eye problems and reported that 
for several days he had been taking white pills identified as 
Fiorinal.  It was noted that he might be subject to headaches 
when his eyes were bothering him and that Valium would be 
added to his medication.  In October 1970, when he was seen 
at an eye clinic, it was noted that he was in a noncombat 
situation.  He underwent surgical correction of esotropia in 
January 1971 on board the USS Sanctuary.  Other than a long 
history of that condition, his past history and review of 
systems was noted to be "negative."  On discharge from 
treatment it was noted that he should not be assigned to any 
duties with which double vision would interfere.  

At discharge from service the veteran filed a claim for 
service connection for an eye disability, and in September 
1973 he filed a claim for service connection for an eye 
operation and removal of a growth from his side.  He also 
mentioned having been treated on the USS Sanctuary in 
December 1971 for his nerves. 

A private hospital report reflects that the veteran was 
treated in August 1973 for rectal bleeding and other 
gastrointestinal complaints, with no psychiatric symptoms 
noted including in his past history.

In a rating decision dated in February 1974, the RO denied 
service connection for a nervous disorder as not shown by the 
evidence of record.  That rating decision included 
consideration of the veteran's service medical records and 
post-service medical records showing treatment for gastro-
intestinal complaints.  The veteran was notified in February 
1974.  

In a statement dated in March 1974 the veteran stated that he 
suffered from frequent "black-outs" and had dreams about 
Vietnam, claiming that his nerves became bad in Vietnam and 
that he had been treated in various field hospitals.  He 
alleged that he was "almost" treated at Our Lady of the 
Lake Hospital in April 1973 but was "too violent for 
treatment."  

In April 1974, the RO issued a deferred rating decision 
pending further development of the claim.  In May 1974 a copy 
of medical records already in the file was submitted along 
with a copy of an October 1973 private medical report 
regarding a gastrointestinal disorder. 

After review of the evidence, the RO issued a confirmed 
rating decision denying service connection for a nervous 
condition and notified the veteran by a letter of July 10, 
1974.  

A private hospital report, identified by the RO as being from 
Our Lady of the Lake Hospital, was received in June 1975 and 
reflects that in April 1973 the veteran's family brought him 
to the emergency room and requested he be given "a shot" to 
calm him down as he was agitated, fighting and cursing.  The 
veteran refused treatment and left the emergency room before 
a doctor could be called.  The RO considered that evidence 
and advised the veteran in July 1975 that it did not change 
the prior determination.  

In July 1975, the veteran submitted VA Form 526 indicating a 
claim for VA pension benefits based on a nerve problem.  He 
enclosed a statement reporting that while in Vietnam he had 
been given Valium by a field medic, that due to his having 
been in combat continuously for 14 months he had not received 
proper treatment, and that since service he had had problems 
maintaining his employment because of his nervous condition.  
He related that in April 1973 he had a "total relapse" which 
resulted in his having been taken to Our Lady of the Lake 
Hospital.  He submitted lay statements and statements from 
two employers.  The veteran's brother-in-law related an 
incident in April 1973, during which the veteran had an 
"aggressive seizure" that appeared to be manifested by "a 
need to regress back to a particular combat incident he had 
encountered in Vietnam."  The veteran's brother-in-law 
indicated that a friend who had previously worked at Walter 
Reed felt the veteran was having a combat regression attack.  
Other lay statements referred to the same incident and 
related that the veteran was shouting things from his service 
days, mentioning friends that were killed in service.  One 
former employer noted that the veteran's employment had been 
terminated after a few weeks when it was learned that he had 
failed to disclose a history of ulcer disease on a pre-
employment medical form.  The other former employer stated 
that the veteran's employment had been terminated due to 
numerous absences because of "sickness." 

In August 1975, the veteran was notified that the evidence 
did not contain any new and material evidence that warranted 
the reopening of his claim.  In October 1975 he requested a 
hearing.  In December 1975 he stated that the issue on which 
he desired to be heard was that of his nervous condition that 
occurred in service and had some bearing on his present 
stomach condition.  He was informed that an examination was 
being scheduled and after that, if he still wished a hearing, 
one could be requested.

In January 1976, the veteran was afforded a special VA 
psychiatric examination.  He was noted to be a poor 
historian.  He indicated that he had not been aware of the 
onset of his psychiatric problems.  He stated that everyone 
had told him something was wrong but he did not believe them, 
although he knew he had been getting a lot of traffic 
tickets.  He reported that he jumped if he heard a loud noise 
and had sleeping problems, especially when he first returned 
from Vietnam.  He reported having dreams in which somebody 
was following him and that he felt uneasy in a crowd.  The VA 
examiner noted that the veteran was restless and 
apprehensive, with pressured speech and a markedly 
apprehensive mood.  The examination history and findings were 
stated to be suggestive of rather serious psychopathology, 
possibly of a schizophrenic nature; however, the examiner 
indicated that, as he had no access to the veteran's medical 
records, such a diagnosis could not be applied at that time.  
The diagnosis offered was anxiety neurosis, chronic and 
moderately severe, manifested by diffuse anxiety, startle 
reactions, tension headaches, sleep disturbance, unorganized 
referential ideas and a moderate disorganization of thought 
processes.  

In a rating decision dated in March 1976 the RO continued to 
deny service connection for a nervous disorder and so 
notified the veteran by a letter of April 1976.

In November 1976, the veteran was afforded a personal hearing 
at the RO.  He testified, in part, that while serving in 
Cambodia he was under "more fire fighting" and was issued a 
tranquilizer for his nerves, the name of which he denied 
knowing.  He also denied knowing whether he had been treated 
on Sanctuary for his nerves.   He testified that he "stayed 
sick a lot" and when he underwent eye surgery on the 
Sanctuary "they didn't mention anything" about his nervous 
condition.  When asked when he first went into Cambodia, he 
did not know, then indicating that it must have been in late 
1971.  He indicated he was with the 101st Airborne and served 
in the infantry as a rifleman, later stating that he was 
transferred from the Ninth Infantry to the 101st Airborne.  
November 1976 Transcript. 

In January 1977, the RO received lay statements from 
individuals who reported that the veteran was not the same 
after he returned from service.  In a January 1977 rating 
decision, the RO continued the denial on the basis that no 
material evidence had been received to reopen the claim.  The 
veteran was notified by a letter of January 21, 1977. 

In a statement received by the RO in July 1983, the veteran 
specifically claimed entitlement to service connection for 
PTSD.  He reported having been treated in 1970 at a U.S. Army 
dispensary, from 1972 to the time of the claim by two private 
physicians, and at a VA outpatient clinic beginning in July 
1983.  

In August 1983 VA outpatient records were received.  They 
show diagnoses of manic psychosis and manic depression in 
July 1983.  In July 1983, it was noted that the veteran was 
referred by Family Court after being late with child support 
payments.  He had difficulty with adjustment and it was 
further noted that it was possible post Viet Nam delayed 
stress syndrome.  There was a diagnosis of questionable 
delayed stress - psychosis.  The following day, when the 
veteran was seen at the mental health clinic, hospitalization 
was arranged.  The diagnosis was manic psychosis.  The 
veteran wanted to delay hospitalization for a few days.  When 
seen several days later, he refused admission; the diagnosis 
was manic depressive.  The examining physicians noted that 
the veteran had received treatment for anxiety and 
hyperventilation attacks.  He presented in an agitated 
fashion, with pressured and tangential speech, and he related 
some of his problems to his divorce four years earlier.  

In an August 1983 rating decision, the RO denied service 
connection for PTSD, noting that the veteran did not relate 
any specific stressor incident in service, and that PTSD was 
not shown to have been incurred in military service and was 
not currently diagnosed.  The rating decision also notes that 
service connection for a nervous condition had been 
previously denied and the current evidence did not provide a 
new factual basis to establish service connection for a 
nervous disorder.  The veteran was notified by letter dated 
in August 1983.  

Thereafter, pursuant to medical release forms signed by the 
veteran the RO wrote to Dr. Robert Hall and Dr. Lloyd P. 
Champagne requesting information regarding their treatment of 
the veteran for a nervous condition.  In October 1983 the 
veteran requested that his claim be evaluated.  

In October 1983 the veteran was hospitalized at a VA hospital 
with diagnoses of involuntary tic movement disorder secondary 
to panic disorder and generalized anxiety.  

In December 1983 the RO advised the veteran that service 
connection for a nervous disorder had previously been denied 
and noted types of evidence that he could submit to reopen 
his claim.

In October 1984 additional VA medical records were received.  
The undated report of a VA psychological evaluation 
accomplished subsequent to July 1983 reflects diagnoses of 
generalized anxiety disorder with depressive trend; episodic 
alcohol abuse; and a mixed personality disorder with passive- 
aggressive, dependent and borderline traits.  The report 
notes that the veteran appeared to be very dependent and that 
he spoke at great length about his Vietnam experiences.  The 
veteran was referred by the medical clinic in April 1984 for 
a psychiatric consultation for bizarre hypochondriasis and 
panic disorder and in July 1984 he was referred for a 
psychiatric consultation for stress syndrome with panic 
attack.  When he was seen in July 1984 pursuant to the second 
referral he was noted to have anxiety and depressive symptoms 
with a questionable characterological base.  

At the time of a December 1984 VA neurological examination 
the veteran reported difficulty breathing since service and 
episodes of twitching.  He was noted to talk almost 
constantly of his troubles and anxieties, his combat in 
Vietnam and his secret missions. The neurologist's impression 
was anxiety reaction with possible hyperventilation syndrome.  
In January 1985 the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims file and noted 
that the veteran currently complained of panic attacks and 
twitching.  During a mental status examination it was noted 
that his thought content centered around his panic attacks 
and jerking movements.  The psychiatrist diagnosed anxiety 
reaction, characterized by nervousness, body tremors, easy 
irritability, an inability to get along with people, and 
occasional insomnia.  The examiner stated that there was "no 
characteristic symptomatology" of PTSD noted. 

In a rating decision dated in June 1985, the RO found that no 
new and material evidence had been presented to reopen the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  The veteran was notified of the decision 
in July 1985 and provided notice of his appellate rights.

In a statement dated in September 1985, L. Champagne, M.D., 
reported having initially treated the veteran for severe 
nervousness in June 1971 and indicated that such sometimes 
manifested itself in schizoid behavior.  He reported that the 
record no longer existed.  

VA outpatient records received in November 1985 from Baton 
Rouge dated from February to June 1985 reflect a few 
notations of anxiety state and panic attacks with 
hyperventilation. 

A November 1985 rating decision determined that the evidence 
received was insufficient to establish service connection for 
a nervous condition and the veteran was notified of this 
decision.  He initiated an appeal, and a statement of the 
case was furnished in January 1986.  The veteran perfected 
his appeal in January 1986 and requested a hearing at a field 
office.  

At the time of a personal hearing conducted in March 1986, 
the veteran testified as to an alleged incident in early 1970 
while fighting in Cambodia when he had a nervous breakdown 
and had to be held down by two men, and was sent to the USS 
Sanctuary where he remained for about three weeks.  Several 
witnesses testified as to their observations of the veteran's 
symptoms and manifestations.  

VA outpatient records for April 1985 to April 1986 were 
received in May 1986.  These records reflect additional 
mental status evaluations, to include evaluation of the 
veteran's alcohol use.  In February 1986 the veteran was 
hospitalized by the VA with diagnoses of continuous alcohol 
abuse, treated for ethanol withdrawal; and a probable 
personality disorder.

In a rating decision in May 1986 the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for a nervous disorder.  A 
supplemental statement of the case was issued in June 1986.  

In decision of November 1986, the Board denied entitlement to 
service connection for a nervous disorder.  The Board found 
that the evidence added to the record since 1977 had not 
added anything new or materially different to the record 
which would warrant action different from that initially 
taken.

In January 1987, the veteran submitted a statement in which 
he reported that he experienced firefights in Vietnam and 
that many of his friends were killed.  He reported having 
seen them killed and also indicated that he killed 
individuals while in service.  He related that at one time he 
passed dead bodies stacked up over eight feet high and that 
the Viet Cong had to come and identify their soldiers.  He 
claimed that he had to kill babies, pregnant women and an 
entire family in a village, alleging that after 6 months he 
became a pro at killing.  He claimed that every time he 
became extremely nervous, a medic gave him little white 
pills.  Two lay statements were received from individuals who 
purported to have known the veteran in service. 

In a rating decision dated in February 1987 the RO found that 
there was no new and material evidence to reopen the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  The veteran disagreed with the denial of 
service connection for PTSD and initiated an appeal.  The RO 
issued a statement of the case in March 1987 and the veteran 
perfected his appeal.  

The veteran presented testimony at a personal hearing in July 
1987.  He related incidents that were alleged to have 
happened in Vietnam, and two witnesses testified as to their 
observations.  July 1987 Transcript.    

In a February 1988 decision, the Board denied entitlement to 
service connection for a nervous disorder, to include PTSD.  
The Board determined that the evidence submitted since the 
November 1986 Board decision was new but, in essence, not 
material, as it did not show that the veteran had a nervous 
disorder in service or a psychosis within the first post-
service year or that he currently had PTSD.  

In April 1988 a United States Senator forwarded a copy of a 
constituent service form completed by the veteran requesting 
a full investigation into his claim for VA disability 
benefits for PTSD.  The Senator requested that the matter be 
reviewed and he be provided with a report.  In May 1988 
another United States Senator asked for information regarding 
the denial of the veteran's case and what evidence was needed 
to receive a favorable decision.  The RO replied to each 
Senator in May 1988, explaining that in February 1988 the 
Board had denied the veteran's claim for a nervous condition 
including PTSD after review of all evidence of record, 
including a transcript of a July 1987 hearing and all service 
medical records.  It was further explained that the veteran 
could reopen his claim by furnishing new and material 
evidence that his condition was service-connected.

In July 1988, the Governor of a State requested a review of a 
matter raised by the veteran and enclosed a copy of 
correspondence received from the veteran.  The veteran gave 
his consent for the Governor to review his appeals decision 
and findings.  He mentioned having gone to the Board four 
times, and having had witnesses who fought with him in the 
Vietnam war and knew of his condition and treatment during 
the war.  He also had pictures purported to show himself and 
other service members handling the Agent Orange chemical.  
The RO replied that the veteran's claim for service 
connection for disabilities due to exposure to Agent Orange 
had been denied and could be reopened if the veteran 
submitted new and material evidence.  

In May 1989, the RO received VA Form 21-4138 in which the 
veteran requested his claim of entitlement to service 
connection for PTSD be reopened based on medical evidence 
which he asked that the RO secure.  He submitted an 
authorization form for release of records.  W. McClay, Jr., 
M.D., was contacted and did not respond to the RO's request 
for relevant records.  The veteran was notified of Dr. 
McClay's lack of response and the RO requested that the 
veteran obtain the records.  The veteran wrote in October 
1989 that Dr. McClay would not release his records until he 
made a payment on his bill.  In a rating decision of November 
1989, the RO found that no new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for a nervous disorder.  A letter from the 
veteran dated in December 1989 was accepted as a notice of 
disagreement.  

In December 1989 the RO received a letter from Dr. McClay, a 
general practitioner, reporting that the veteran had enough 
in his file to demonstrate emotional disability and that, 
based on history and his VA file, such was and is service-
connected.  Dr. McClay noted that the emotional disability 
was a combination of stress reactions to such factors as 
battle conditions and Agent Orange.   Dr. McClay reported 
having seen the veteran only since 1983 and having treated 
him for panic reactions and chronic anxiety.  Dr. McClay 
diagnosed, in part, panic attacks and moderate schizoid 
disorder stated to be definitely service-connected.

In a January 1990 rating decision, the RO determined, in 
essence, that Dr. McClay's statement was not new and material 
for establishing service connection for PTSD, previously 
denied.  A statement of the case was issued in January 1990.  
The veteran perfected his appeal in February 1990 and 
requested a hearing before the Board in Washington, D.C.  The 
veteran then requested that the hearing be rescheduled as a 
Travel Board Hearing.  He subsequently changed his hearing 
request to a hearing before an RO hearing officer.    

The veteran presented testimony at a personal hearing in 
December 1990, the transcript of which is in the claims file.  
He testified in part that while fighting in Vietnam, he had 
to be pulled from the field a number of times due to his 
nervous condition and that he had been treated there for his 
nerves with while pills.  Allegedly, he had multiple nervous 
breakdowns in Vietnam and would be thrown back into the field 
because he was so good.  

The veteran's military personnel records, received in January 
1991, reflect that while serving with the US Army in the 
Pacific, he was a light weapons infantryman from March 26, 
1970 to June 19, 1970, and he was a supply clerk from June 
20, 1970 to March 26, 1971.  

In January 1991, the RO requested additional information from 
the veteran regarding events claimed to have caused PTSD and 
related information.  The veteran's reply received in 
February 1991 noted that he was infantry and mechanized.  He 
reported having fought in Cambodia for a month and that he 
had also walked point for 11 1/2 months.  He included names and 
addresses of individuals who he reported were with him in 
Vietnam.  The RO wrote to each of the names listed for 
additional information.  In March 1991 the RO informed the 
veteran that two letters had been returned and that he should 
contact the buddies to request statements to support his 
claim.  Two additional letters were returned as undelivered. 

A VA hospital report dated in February 1991 indicates that 
the veteran was discharged from VA observation with diagnoses 
of generalized anxiety disorder, PTSD and a personality 
disorder.  The hospital report notes purported symptoms that 
included sleep disturbance, flashbacks, nightmares, poor 
anger control, difficulty thinking clearly, being withdrawn, 
limited interaction, and anxiety.  The examiner was of the 
opinion that the veteran suffered from generalized anxiety 
and also showed symptoms of borderline personality disorder, 
and that "due to the lack of military and medical records," 
it was difficult to assess whether the veteran truly suffered 
from PTSD or not, although he exhibited some symptoms of the 
"post traumatic stress disorders."  In August 1991, a VA 
psychological consultation was completed.  The veteran denied 
hand to hand combat but reported exposure to fire exchanges 
in Vietnam, noting that he had been severely shaken by his 
first exposure to the sound of gunfire.  He reported that his 
worst experiences were seeing the enemy and fellow soldiers 
die, loading bodies, and the noise and smell of gunpowder.  
The impressions were as follows: 1) The veteran displayed 
substantial manifestations of anxiety secondary to high 
emotional negativity; 2) The evidence indicated a strong 
likelihood that the veteran suffered from a premorbid 
vulnerability for emotional problems and that the earliest 
exposure to combat in Vietnam had only a contributory 
precipitating impact on his symptoms when they emerged 
initially.  It was noted that subsequent poor compliance with 
treatment and a number of negative post-service events had 
facilitated the establishment of relatively chronic emotional 
problems with the current symptoms and that he likely would 
have developed emotional symptoms even if he had not been in 
Vietnam.  The diagnoses were bipolar disorder; anxiety 
disorder; alcohol abuse in questionable remission; and a 
personality disorder with avoidant, narcissistic and 
antisocial elements.  Prognosis for recovery was limited in 
part due to expectations of secondary gain. 

The VA examiner who had evaluated the veteran in February 
1991 wrote an addendum in September 1991, providing a final 
assessment on Axis I of generalized anxiety; PTSD; alcohol 
abuse, by history; and bipolar disorder, manic, mild.  On 
Axis II, the assessment was personality disorder with 
avoidant narcissistic and antisocial elements.

In an October 1991 hearing officer's decision, it was 
concluded that there was new and material evidence to reopen 
the claim for service connection for PTSD and that although 
the veteran had symptoms of PTSD, a definite diagnosis of 
PTSD had not been made.  Thus, service connection was denied.  
The veteran was notified of this decision in a supplemental 
statement of the case issued in November 1991.  

In April 1993 the Board remanded the veteran's claim of 
entitlement to service connection for PTSD.  The RO requested 
records from the Social Security Administration (SSA) and 
that the veteran complete authorization forms so records 
could be secured from his medical care providers.  In April 
1993 the veteran declined to provide names and addresses of 
health care providers.  Subsequently, he submitted 
authorization forms and records were requested in June 1993.  

Baton Rouge General Medical Center replied that there were no 
records for the specified date.  Records were received from 
James Freeman, M.D., showing treatment from 1988 to 1992 for 
physical complaints.  VA outpatient records were received 
from Baton Rouge VA Outpatient Clinic from July 1983 to May 
1993 reflecting that the veteran was seen in mental hygiene 
clinic; the records do not show a diagnosis of PTSD prior to 
May 1989 or that the veteran sought treatment for PTSD during 
the period from February 1988 to May 1989.

Parkland Hospital replied in June 1993 that it was unable to 
locate a record of the veteran.  Treatment records from the 
Earl Long Medical Center received in June 1993 relate to 
treatment in August 1973 for ulcer disease.  Treatment 
records from Baton Rouge Area Alcohol and Drug Center were 
received in July 1993 and pertain to admittance to the 
Detoxification Center in 1984 and 1985.

A reply from the Agent Orange Veterans Payment Program in 
July 1993 notes that it was not a treating facility but 
reviewed medical records submitted by the veteran and did not 
release said medical records to a third party.  Records 
received from Our Lady of Lake Hospital in August 1993 
pertain to treatment for complaints of back pain in April 
1993.  In September 1993, records were received from SSA.  

In October 1993 the RO advised the veteran that Baton Rouge 
General Medical Center and Parkland Hospital were unable to 
locate records for the dates he specified.  The veteran 
acknowledged the letter but questioned what he was able to 
do.  

Records received from the Social Security Administration 
include a copy of a July 1988 report of psychiatric 
examination apparently conducted for Social security purposes 
reflecting that the veteran gave conflicting information 
regarding the onset of his psychiatric problems and other 
matters and that the diagnoses were malingering and a 
personality disorder.  The examiner noted that the veteran 
went through a lot of trouble to be extremely evasive and 
vague, although in regard to his Vietnam experiences he 
flagrantly went out of his way to describe stacking up babies 
and killing them and of having had his eyes removed and 
replaced.  In a November 1988 letter to Social Security a 
private physician stated that he could see no reason that the 
veteran could not participate in gainful employment and found 
no improper mental responses other than a story of weird 
dreams in which he was "gutting babies."   

In August 1994, a Board of two VA psychiatrists concluded 
that the veteran was suffering from chronic PTSD as a result 
of the trauma he experienced during his military service in 
Vietnam.  

In a rating decision of December 1994 the RO continued to 
deny service connection for PTSD and a supplemental statement 
of the case was issued in December 1994.  The veteran 
submitted photographs in support of his claim.  In a rating 
decision of February 1995 the RO continued to deny service 
connection for PTSD.  

The Board granted service connection for PTSD in a decision 
dated in October 1995.  In a July 1996 rating decision, the 
RO implemented the grant of service connection for PTSD and 
assigned a 50 percent evaluation effective November 2, 1989.  
The veteran was notified in July 1996.  In a rating decision 
of September 1996 the RO amended the effective date of the 
grant of service connection and award of a 50 percent 
evaluation to August 25, 1989.  Later in September 1996, the 
RO amended the effective date to May 19, 1989.  This was the 
date of receipt of the veteran's statement on VA Form 21-4138 
requesting that his claim be reopened.  The veteran was 
notified by letter dated in September 1996.  

In May 1996 the RO received a copy of an undated, partially 
completed report prepared for the Agent Orange Veteran 
Payment Program by Dr. McClay, noting that he saw the veteran 
in December 1988 and that the diagnoses were severe and 
complex emotional disorder; probably neuromuscular disorder 
affecting breathing; and post stress disorder.  

In October 1996 the veteran disagreed with the effective date 
of May 19, 1989, and claimed that the effective date should 
be 1974, if not earlier.  Several days later, his 
representative expressed disagreement with the 50 percent 
evaluation and with the effective date.  The veteran claimed 
that he filed a claim in 1973 for a nervous condition.  A 
statement of the case was issued in October 1996.  In 
December 1996 the veteran was furnished with a copy of his 
claims file. 

In December 1996 the veteran appeared before an RO Hearing 
Officer and gave testimony relevant to his claim for an 
earlier effective date.  He argued that inasmuch as he first 
filed a claim in the 1970s, received ongoing treatment during 
the 1970s, and had continuously sought benefits based on 
PTSD, service connection should be awarded back to the 1970s.  
When asked by the representative whether he believed VA had 
made an error in denying his claim in 1985 and 1989 because 
it didn't have all the records pertinent to his claim, he 
answered that he did.  December 1996 Transcript.  At the 
December 1996 hearing the veteran submitted a substantive 
appeal and indicated that he wanted a Travel Board hearing.  

In April 1998, the veteran presented testimony on the issue 
of an earlier effective at a videoconference Board hearing.  
The representative argued that both during service and during 
the post-service period prior to the effective date of 
service connection the veteran had been diagnosed with and 
treated for a variety of psychiatric disorders that were, in 
fact, part and parcel of PTSD.  The representative argued 
that on that basis an earlier effective date was warranted, 
while acknowledging prior Board denials of service connection 
in 1986 and 1988.  He stated that "[w]e have been unable to 
determine that an actual clear and unmistakable error has 
been made.  The basis for service connection was the final 
supplying of diagnosis of post-traumatic stress by the 
veteran's treating physician that precipitated . . . the 
grant of service connection.  Prior to that we have not been 
able to produce . . . a diagnosis."  See April 1998 
Transcript, p., 12.  At this point the veteran provided 
testimony regarding the claimed absence and destruction of 
his files by the RO or the Medical Center.

In April 2000, VA received notification signed in 1999 that 
the veteran's original DD 214 had been corrected to reflect 
the addition of the Good Conduct Medal, Combat Infantryman 
Badge, and Republic of Vietnam Gallantry Cross with Palm Unit 
Citation Badge.  The basis for the correction was not 
reported.  

Effective Date Analysis

The attorney currently representing the veteran has submitted 
argument on the issue of entitlement to service connection 
for PTSD, arguing in part that the veteran's claim must be 
remanded to the RO for it to comply with the requirements of 
VCAA on the issue of entitlement to service connection for 
PTSD.  However, the issue of service connection was settled 
in 1995 and the matter on appeal is the effective date of the 
previous grant of service connection.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board's consideration of the new regulations 
in the first instance is not prejudicial to the veteran 
inasmuch as the regulations merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159 (2001).  The veteran has been advised of 
the evidence and information necessary to support his claim 
via copies of applicable rating decisions, the statement of 
the case and supplemental statement of the case, provided by 
the RO.  Those documents also provide a statement of the 
evidence, the applicable law and regulations, and a 
discussion of the facts of the case.  Thus, it is concluded 
that the RO satisfied the duty to notify the veteran.  In 
regard to the duty to assist, the RO has obtained available 
relevant evidence and the veteran has not identified any 
additional available evidence that VA has failed to request 
or obtain.  Thus, the duty to assist the veteran has also 
been satisfied and the veteran will not be prejudiced by the 
Board deciding the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The veteran contends that he is entitled to an effective date 
for service connection for PTSD back to the time of his 
discharge from service or the time of his original claim for 
service connection for a psychiatric disorder.  He argues 
that his symptomatology has been present since that time and 
that he has continued to seek service connection for a 
psychiatric disorder/PTSD, thus warranting an earlier 
effective date for the grant of service connection.

Effective dates are governed by 38 U.S.C.A. § 5110(a), which 
provides that, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
such as this, which has been reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

In this case, there is a final Board decision of February 12, 
1988.  This is the last final denial of service connection 
for PTSD.  38 U.S.C. § 4004(b) [38 U.S.C.A. § 7104(b) (West 
1991)]; 38 C.F.R. § 20.1100 (2001).  Absent revision of that 
decision based upon clear and unmistakable error (CUE), the 
assigned effective date for the eventual grant of service 
connection can be no earlier than February 12, 1988.  See 38 
C.F.R. § 3.105 (2001).  No motion to revise either of the 
prior Board decisions based on allegations of CUE has been 
received.  See 38 C.F.R. §  20.1400 (2001).  Additionally, at 
the time of the April 1998 hearing, the veteran's 
representative specifically indicated being "unable to 
determine that an actual clear and unmistakable error has 
been made.  The basis for service connection was the final 
supplying of diagnosis of Post-traumatic stress by the 
veteran's treating physician that precipitated...the grant of 
service connection.  Prior to that we have not been able to 
produce...a diagnosis."  See Transcript at 12.  

The veteran has argued that under VA General Counsel 
Precedent Opinion 26-97 (VAOPGCPREC 26-97) the effective date 
of his award should be July 13, 1983, the date he first filed 
a claim for PTSD.  The addition of PTSD as a diagnostic 
entity in the VA's Schedule for Rating Mental Disorders was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  
Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a).  Thus, for PTSD service connection 
claims, an effective date prior to the date of claim cannot 
be assigned under 38 C.F.R. § 3.114(a) unless the claimant 
met all eligibility criteria for the liberalized benefit on 
April 11, 1980, the effective date of the regulatory 
amendment adding the diagnostic code for PTSD, and such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  See 
VAOPGCPREC 26-97 (July 16, 1997).  The General Counsel 
opinion arose in the context of a claim for entitlement to an 
earlier effective date for service connection for PTSD.

In this case, PTSD was not medically recognized at the time 
of the claims made by the veteran in the 1970's.  With 
respect to VAOPGCPREC 26-97, the veteran did not meet all of 
the eligibility criteria for the liberalized benefit on April 
11, 1980, the effective date of the regulatory amendment 
adding the diagnostic code for PTSD, as there was no medical 
evidence of PTSD at that time.  Despite the veteran's 
psychiatric treatment and complaints beginning in the 1970s, 
clearly no PTSD diagnosis was offered prior to or as of April 
11, 1980.  The Board is cognizant of the veteran's argument 
that an earlier effective date is warranted because he 
believes that his psychiatric symptoms dating back to the 
1970s have always represented PTSD.  However, the Board is 
prohibited from substituting the veteran's judgment in place 
of diagnoses and findings of record on and after April 11, 
1980, that were made by competent medical professionals.  See 
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Despite the addition of PTSD to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM), the medical professionals 
in the veteran's case did not diagnose PTSD on April 11, 
1980, or for several years thereafter.  The first arguable 
PTSD diagnosis thereafter was a diagnosis of delayed stress 
syndrome shown in July 1983.  However, in 1985 a VA examiner 
specifically found that the veteran did not have 
symptomatology characteristic of PTSD.  The Board, in its 
February 1988 final decision, clearly considered PTSD as a 
diagnosis, yet denied the veteran's claim.  Finally, the 
Board notes that the current grant is based on a PTSD 
diagnosis first offered in 1991.  Accordingly, VAOPGCPREC 26-
97 does not provide a basis upon which to assign an effective 
date for service connection for PTSD prior to May 19, 1989.

The veteran has also argued that the August 1983 rating 
decision was not final as VA committed a grave procedural 
error by not requesting evidence of a specific stressful 
event and that VA compounded the error by failing to notify 
him that the lack of such evidence was a reason for the 
denial of his claim.  See Hayre v. West, 188 F. 3d 1327 (Fed. 
Cir. 1999).  Although the veteran has argued that his claim 
was accepted and determined to be well-grounded by the RO, 
the record shows otherwise.  In July 1983 an application to 
reopen his claim for entitlement to benefits for PTSD was 
received and a rating decision issued in August 1983 denied 
the claim.  Although the rating decision noted that the 
veteran did not relate any specific in-service stressor, it 
also noted that PTSD was not shown as incurred in military 
service and was not currently diagnosed.  Without a current 
disability, the claim was not "well-grounded" (a theory 
which no longer applies).  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In any event, the Board finds that the RO provided 
adequate notice by informing the veteran that PTSD was not 
currently shown.  Without evidence that he had the claimed 
disability, the Board does not find that not requesting the 
veteran to provide more specific stressor information was a 
procedural error of such gravity as to vitiate the finality 
of the August 1983 rating decision.  "The Federal Circuit 
did not hold that all breaches of the duty to assist are such 
grave procedural errors that they render a claim nonfinal", 
rather, it "singled out [the failure of VA to obtain] SMRs 
for special attention[,]" because they are generally in the 
control of VA and are otherwise irreplaceable.  Hurd v. West, 
13 Vet. App. 449, 453 (2000).  In Hayre, the Federal 
Circuit's emphasis on the need for VA to respond to 
specifically requested assistance, on the fair notice aspect, 
and on the particular importance of SMRs, raised the question 
whether the Secretary's failure to fulfill the duty to assist 
would, in certain circumstances, constitute so grave a 
procedural error as to render the subject claim nonfinal.  
The Hayre elements are not present in this case.  We also 
note that the Federal Circuit Court has recently ordered en 
banc consideration of the continuing validity of Hayre.  See 
Cook v. Principi, 275 F.3d 1365, 1366 (Fed. Cir. 2002).  The 
file reviewed by the RO contained numerous references to the 
veteran's account of service, which included claimed 
participation in firefights, the observance of killing, and 
the transportation of dead bodies.  Also in the file were the 
veteran's contentions that he received tranquilizers in 
service for his nerves.  

The veteran appears to argue, in the alternative, that clear 
and unmistakable error exists in the August 23, 1983 rating 
decision.  The veteran did not appeal that decision and it 
became final.  In its 1986 decision the Board denied 
entitlement to service connection for a nervous disorder.  
The unappealed August 1983 rating decision that has been 
reopened and adjudicated on the merits by the Board cannot be 
collaterally attacked through a CUE claim.  Donovan v. West, 
158 F.3d 1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 
1349 (Fed. Cir. 1998).  The 1986 Board decision, while not 
formally reopening the August 1983 rating decision, addressed 
all the evidence of record and made, essentially, a merits 
determination.  Therefore, the 1983 rating decision was 
subsumed in the 1986 Board decision and is immune to a CUE 
challenge.  One cannot bring a CUE challenge to an RO 
decision once that decision has been reviewed on the merits 
and affirmed by the Board.  This rule was not affected by the 
enactment of 38 U.S.C.A. § 7111.  Donovan, 158 F.3d at 1383 
(stating that Section 7111 was "irrelevant" where the 
claimant was asserting CUE "only in [an RO] decision and not 
in the subsequent Board decisions").  The Board issued a 
decision in February 1988 that the evidence presented since 
the 1986 Board decision was new but did not establish that 
the veteran had a nervous disorder in service or a psychosis 
within the first post-service year, or that he currently had 
PTSD.  

Service connection for PTSD was eventually granted based on 
new and material evidence.  Thus, the criteria governing 
effective dates for reopened claims apply.  Under such 
criteria, the effective date of an award of disability 
compensation based 

on a claim reopened after final disallowance shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) 
(emphasis added).  The effective date of an award based on a 
claim reopened after final adjudication shall not be earlier 
than the date of receipt of application therefor.  38 C.F.R. 
§ 3.400(q), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2001)

Here, the currently assigned effective date of May 19, 1989, 
was based on receipt of VA Form 21-4138 containing the 
veteran's request to reopen his claim of entitlement to 
service connection for PTSD.  At that time the veteran 
identified, but did not submit, new and material evidence; 
such was later received by the RO.  The Board has carefully 
reviewed the claims file but notes that the RO did not 
receive any correspondence evidencing an intent to request 
reopening of the claim, or any new and material evidence at 
any point between February 12, 1988, the date of the final 
Board decision, and May 19, 1989.  Nor did the RO later 
receive VA records dated during the interim and showing a 
diagnosis of PTSD.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (the VA is also considered to have constructive notice 
of medical records in VA's possession).  In any case, the 
doctrine of "constructive possession" of VA records laid 
out by the Court in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
is not applicable prior to Bell, which was decided in 1992.  
See Lynch v. Gober, 10 Vet. App. 127 (1997).  Although the 
receipt of pertinent medical records may be construed as an 
informal claim to reopen, a review of VA outpatient records 
reflects that records dated during the period from February 
1988 to May 1989 are negative for any diagnosis of PTSD shown 
to be related to the veteran's period of military service.  
Nor during that period did the RO receive any private medical 
evidence new and material to the veteran's claim of 
entitlement to service connection for PTSD.  Rather, the 
other interim correspondence reflects only the veteran's 
request for Congressional review and the RO's correspondence 
with interested Congressional parties and does not contain or 
identify any new and material evidence sufficient to reopen 
the claim or any statements evincing the veteran's intent to 
reopen his claim.  

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for PTSD, subsequent to 
the final denial of February 12, 1988, is clearly 
May 19, 1989, the date the RO received notice of the 
veteran's intent to reopen his claim.  There is no evidence 
on file that can be construed as an informal claim or request 
to reopen a claim, followed by a formal claim or request to 
reopen a claim within one year, prior to May 19, 1989.  See 
38 C.F.R. §§ 3.1(p), 3.151, 3.155.

The Board acknowledges the argument to the effect that the 
veteran first filed a claim for service connection for a 
psychiatric disorder in the early 1970s and, thus, he should 
be awarded service connection effective from that time.  
However, as set out above, the veteran's claim was denied in 
prior final RO and Board decisions and no CUE claim has been 
raised in respect to the Board's February 1988 decision; 
thus, an effective date prior to the date of the final Board 
decision may not be assigned.   

Service connection has been granted for PTSD based on medical 
evidence linking claimed in-service stressors to the 
veteran's psychiatric difficulties.  However, the first 
correspondence that may reasonably be interpreted as a 
request to reopen the previously denied claim for service 
connection for PTSD was received on May 19, 1989. No 
diagnosis of PTSD was identified as of April 11, 1980, and 
continuously thereafter.  Based on such facts, the effective 
date of the grant of service connection for PTSD cannot be 
earlier than May 19, 1989.  Absent sufficient evidence of 
diagnosed PTSD received prior to that date, the Board finds 
no reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.  As a result, the claim for an 
earlier effective date must be denied.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.114(a), 3.400(b), 
(q)(1)(ii), (r); VAOPGCPREC 26-97 (July 16, 1997).  

ORDER

An effective date prior to May 19, 1989, for the grant of 
service connection for PTSD is denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

